Name: Commission Regulation (EC) No 2424/1999 of 15 November 1999 laying down detailed rules of application for an import tariff quota of dried boneless beef provided for in Council Regulation (EC) No 2249/1999
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|31999R2424Commission Regulation (EC) No 2424/1999 of 15 November 1999 laying down detailed rules of application for an import tariff quota of dried boneless beef provided for in Council Regulation (EC) No 2249/1999 Official Journal L 294 , 16/11/1999 P. 0013 - 0017COMMISSION REGULATION (EC) No 2424/1999of 15 November 1999laying down detailed rules of application for an import tariff quota of dried boneless beef provided for in Council Regulation (EC) No 2249/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2249/1999 of 22 October 1999 opening a tariff quota for the import of meat of bovine animals, boneless, dried(1), and in particular its Article 2,Whereas:(1) Council Regulation (EC) No 2249/1999 provides for the opening of a pluri-annual import tariff quota of 700 tonnes of dried boneless beef; detailed rules of application of that quota should be laid down;(2) the quota concerned related to beef falling under CN code ex 0210 20 90; a precise definition of the eligible products should be provided; for reasons of control, imports under that quota should be subject to the presentation of a certificate of authenticity attesting that the meat corresponds exactly to the eligible definition; it is necessary to establish a model for those certificates and lay down detailed rules for their use;(3) the import arrangements should be managed using import licences; to this end rules should be set on submission of applications and the information to be given on applications and licences, in accordance with the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products(2), as last amended by Regulation (EC) No 1127/1999(3), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(4), as last amended by Regulation (EC) No 2648/98(5);(4) in order to ensure proper management of the imports of the products concerned, provision should be made for import licences to be issued subject to verification, in particular of entries on certificates of authenticity;(5) the provisions of Council Regulation (EC) No 2249/1999 are applicable from 1 July 1999; consequently, it is appropriate within the annual quota to provide for a repayment of customs duties on eligible imports between 1 July and the entry into force of the present Regulation; in view of the future management of the quota it is necessary to identify such imports as quickly as possible; applications for repayment must therefore be lodged no later than 1 December 1999;(6) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. A Community tariff quota for dried boneless meat of bovine animals falling within CN code ex 0210 20 90 is hereby opened on a pluriannual basis for an annual volume of 700 tonnes for periods form 1 July to 30 June of the following year.The serial number of the quota shall be 09.42012. The ad valorem duty shall be the only customs duty applicable under the quota referred to in paragraph 1.3. Importation under the said quota shall be reserved for dried boneless meat meeting the following definition: "Cuts of meat from haunches of bovine animals aged at least 18 months, with no visible intramuscular fat (3 to 7 %) and a pH between 5,4 and 5,6; salted, seasoned, pressed, dried only in fresh dry air and developing noble mould (bloom of microscopic fungi). The dry matter in the finished product is between 41 % and 51 %."Article 2Imports of the quantities set out in Article 1 shall be subject to presentation, on release for free circulation, of an import licence issued in accordance with the following provisions:(a) the original of the certificate of authenticity drawn up in accordance with Articles 3 and 4 plus a copy thereof shall be presented to the competent authority together with the application for the first import licence relating to the certificate of authenticity.The original of the certificate of authenticity shall be kept by the abovementionned authority;(b) a certificate of authenticity may be used for the issuing of more than one import licence for quantities not exceeding that shown on the certificate. Where more than one licence is issued in respect of a certificate, the competent authority shall endorse the certificate of authenticity to show the quantity attribued;(c) the competent authorities may issue import licences only after they are satisfied that all the information on the certificate of authenticity corresponds to that received each week from the Commission on the subject. The licences shall be issued immediately thereafter;(d) section 20 of the licence applications and of the licences themselves shall show one of the following endorsements:- Carne de vacuno seca deshuesada - Reglamento (CE) n ° 2424/1999- TÃ ¸rret udbenet oksekÃ ¸d - forordning (EF) nr. 2424/1999- Ã ntbeintes, getrocknetes Rindfleisch - Verordnung (EG) Nr. 2424/1999- Ã ÃÃ ¿Ã ¾Ã ·Ã Ã ±Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ± - Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2424/1999- Dried boneless beef - Regulation (EC) No 2424/1999- Viande bovine sÃ ©chÃ ©e dÃ ©sossÃ ©e - rÃ ¨glement (CE) n ° 2424/1999- Carni bovine disossate ed essiccate - regolamento (CE) n. 2424/1999- Gedroogd rundvlees zonder been - Verordening (EG) nr. 2424/1999- Carne de bovino seca desossada - Regulamento (CE) n.o 2424/1999- Kuivattua luutonta naudanlihaa - asetus (EY) N:o 2424/1999- Ã ¤orkat benfritt nÃ ¶tkÃ ¶tt - fÃ ¶rordning (EG) nr 2424/1999Article 31. The certificates of authenticity referred to in Article 2 shall be made out in one original and two copies, to be printed and completed in one of the official languages of the European Community, in accordance with the model in Annex I. It may also be printed and completed in the official language or one of the official languages of the exporting country.The competent authorities of the Member State in which the import licence application is submitted may require a translation of the certificate to be provided.2. The certificate forms shall measure 210 Ã  297 mm. The paper used shall weigh not less than 40 g/m2. The original shall be white, the first copy pink and the second copy yellow.3. The original and copies thereof may be typed or handwritten. In the latter case, they must be completed in black ink and in block capitals.4. Each certificate shall have its own individual serial number followed by the name of the issuing country.The copies shall bear the same serial number and the same name as the original.5. The definition referred to in Article 1(3) shall be clearly laid down in the certificate.6. Certificates shall be valid only if they are duly endorsed by an issuing authority listed in Annex II.7. Certificates shall be deemed to have been duly endorsed if they state the date and place of issue and if they bear the stamp of the issuing authority and the signature of the person or persons empowered to sign them.Article 41. The issuing authority listed in Annex II must:(a) be recognised as such by the exporting country concerned;(b) undertake to verify entries on the certificates;(c) undertake to forward to the Commission at least once per week any information enabling the entries on the certificates of authenticity, in particular the number of the certificate, the exporter, the consignee, the country of destination, the product, the net weight and the date of signature, to be verified.2. The list in Annex II may be revised by the Commission where the requirement referred to in paragraph 1(a) is no longer met or where the issuing authority fails to fulfil any of the obligations incumbent on it.Article 5Certificates of authenticity and import licences shall be valid for three months from their respective dates of issue. However, their term of validity shall expire on 30 June following the date of issue.Article 6The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply subject to the provisions of this Regulation.Article 7The authorities of the exporting countries shall communicate to the Commission of the European Communities specimens of the stamp imprints used by their issuing authorities and the names and signatures of the persons empowered to sign certificates of authenticity. The Commission shall communicate this information to the competent authorities of the Member States.Article 81. For imports made on the basis of import licences issued from 1 July 1999 to the entry into force of this Regulation and within the limits of the annual quota referred to in Article 1, the difference between the customs duties paid and the duty referred to in Article 1(2) shall be refunded at the request of the operator.No later than 1 December 1999, the application for repayment shall be made in accordance with Articles 878 to 898 of Commission Regulation (EEC) No 2454/93(6) and shall be accompanied by a copy of the certificate referred to in the Notice to importers relating to the import of dried meat of bovine animals(7).2. Copy of the application for repayment shall be forwarded by the competent authority concerned to the Commission(8) no later than 1 December 1999.3. Notwithstanding the provisions of Regulation (EEC) No 2454/93 the Commission shall decide as soon as possible after 1 December 1999 to what extent applications for repayment can be met. Where the quantities covered by applications exceed the annual quota referred to in Article 1(1), the Commission shall fix a single percentage reduction to be applied to those quantities.Article 9This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 275, 26.10.1999, p. 2.(2) OJ L 331, 2.12.1988, p. 1.(3) OJ L 135, 29.5.1999, p. 48.(4) OJ L 143, 27.6.1995, p. 35.(5) OJ L 335, 10.12.1998, p. 39.(6) OJ L 253, 11.10.1993, p. 1.(7) OJ C 266, 21.9.1999, p. 5.(8) Agriculture DG, fax No (32-2) 295 36 13.ANNEX I>PIC FILE= "L_1999294EN.001602.EPS">ANNEX IIList of authorities in exporting countries empowered to issue certificate of authenticitySWITZERLAND:- Office vÃ ©tÃ ©rinaire fÃ ©dÃ ©ral- Bundesamt fÃ ¼r VeterinÃ ¤rwesen- Ufficio federale di veterinaria